DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Response to Arguments
Applicant’s Amendments and arguments filed 07/12/2021 have been noted and entered for consideration. Claims 1-28 are pending in the instant application. 

With regard to the 112(a) and 112(b) rejections to Claims, Applicant’s arguments filed 07/12/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 07/12/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 6 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites "... the wireless signal further includes identification information on a type of a message transmitted from the first in-vehicle device; and
the in-vehicle relay device requests and acquires the first data of the data stored in the
first in-vehicle device, the first data corresponding to the identification information ... ” (lines 2-6).
Although Applicant stated that the above-claimed limitation would be supported by FIGS. 4 and 8, as well as ¶0056-0061 of the originally filed patent application (see, page 12 of Remarks), the portions of Applicant’s published application describes at best:
In step SI, the reception part 22 of the relay device 20 receives a data
transfer request from the external device 2000 via the information processing device 10-1 A. The data transfer request includes the acquisition list data 211 and the extraction list data 212.. (see, ¶0056);
The acquisition list data 211 specifies internal data that is to be acquired by the relay device 20 from the respective information processing devices 10 connected to the in-vehicle internal networks 30 and to be transmitted to the external device 2000. The internal data may be data stored in the respective information processing devices 10 connected to the in-vehicle internal networks 30 and not transmitted or received on the internal networks 30. (see, ¶0057);
The extraction list data 212 specifies data that is to be extracted by the
relay device 20 from communication message (communication data) transmitted received on the in-vehicle internal networks 30 and to be transmitted to the external device (see, ¶0060)); and 
FIG. 6 is a diagram showing an example of the extraction list data 212
according to the embodiment. The extraction list data 212 shown in FIG. 6 includes one or more pieces of data including the information processing device ID, a communication message ID, and data specifying information. The information processing device ID is identification information (ID) of the information processing device 10. The communication message ID is identification information (ID) of a type of a message transmitted from the information processing device 10. The data specifying information is information for identifying an item of data to be acquired in a message transmitted from the information processing device 10 (see, ¶0061).  
Emphasis is added.
However, nowhere the above-portions of specification describe, “... "... the wireless signal further includes identification information on a type of a message transmitted from the first in-vehicle device; and the in-vehicle relay device requests and acquires the first data of the data stored in the first in-vehicle device, the first data corresponding to the identification information ... ”... ”, as claimed. 
	Although ¶0061 of the specification describes, “data specifying information is information for identifying an item of data to be acquired in a message transmitted from the information processing device 10”, the data specifying information does not read on the claimed first data because the data specifying information is a part of the extracted list data 212 which are transmitted and received on the in-vehicle internal network 30. In other words, the extracted list data 212 of the specification corresponds to the claimed second data, not the claimed first data. Therefore, nowhere the specification describe at least, “the wireless signal includes 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites "... the wireless signal further includes identification information ... , the first data corresponding to the identification information ... ” (lines 2-6).
It is unclear whether “identification information” refers to “information processing device ID” or in what relationship they are associated with each other. For the sake of the examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2011 /0191392 (hereinafter, "Kameda").

Regarding claim 1, Isozaki teaches, an in-vehicle relay device configured to relay communication between a plurality of in-vehicle devices [see FIGS. 1 and 9, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 relays communication between ECUs 12-23 (see paragraph 53, routing processor 120 of gateway device 100 relays communication extending over the buses B1-B4, the data transmitted and received among the ECUs over the buses)] connected to an in-vehicle network [see FIG. 1, first to fourth buses B1-B4], each of the plurality of in-vehicle devices being mounted on a vehicle [see paragraph 36, lines 4-6, each of ECUs 12-23 is equipped in a vehicle], the in-vehicle relay device [see FIG. 1, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11] comprising a storage part and a processor [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor and volatile memory], wherein the processor [paragraph 192, the hardware processor] is configured to:
	acquire one or more pieces of data [paragraph 112, note that the output request message is added by information specifying output destination (i.e., one or more pieces of data)] via a wireless signal from an external device disposed outside the vehicle [paragraph 112, upon an output request message (i.e., wireless signal; note that communication between the external device and the vehicle is a wired manner or wireless manner (see, ¶0112) transmitted from an external device]; first data stored in a first in-vehicle device that is one of the plurality of in-vehicle devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device)], 
request and acquire first data stored in a first in-vehicle device that is one of the plurality
of in-vehicle devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus transmitting data stored in a device requires requesting and acquiring the data beforehand];
determine and store second data of a plurality of pieces of data transmitted and received between the plurality of in-vehicle devices [FIGS. 1 and 2; paragraph 47; paragraph 53, lines 1-5, transmits another portion (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses; note that transmitting data requires determining and storing the data beforehand, further see, paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., second data) in storage unit 130]; and 
[paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)].
Although Isozaki teaches, “acquire one or more pieces of data via a wireless signal from an external device disposed outside the vehicle” as set forth above, Isozaki does not explicitly teach (see, emphasis), acquire data of an information processing device ID and a communication message ID, first data corresponds to the information processing device ID, and second data corresponds the communication message ID.  
However, Kameda teaches, acquire data of an information processing device ID and a communication message ID via a signal from an external device  [see FIG. 3A, paragraphs 46 and 56-58, storing management rule 30 (i.e., data) transmitted from external device 20 via a signal from an external device 20; see, further ¶0057-0058, the management rule 30 includes an ID for identifying a vehicle (i.e., information processing device ID) in which entry of the management rule is to be made and an ID for identifying a type of data (i.e., communication message ID) transmitted from one of ECUs 61-63], first data corresponds to the information processing device ID  [see FIG. 3A, paragraphs 46 and 56-58, the data being acquired corresponds to the vehicle ID] and second data corresponds the communication message ID [see FIG. 3A, paragraphs 46 and 56-58, the data being acquired corresponds to the ID for identifying a type of data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki to include the features, acquire data of an information processing device ID and a communication message ID, first data corresponds to the information processing device ID, and second data corresponds the communication message ID, as taught by Kameda to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow [see Kameda, paragraph 6]. 
  
Regarding claim 2, Isozaki further teach, the first data includes data that is not transmitted and received between the plurality of in-vehicle devices [see paragraph 53, lines 5-8, the ECU data (i.e., first data) in association with communication that is not extending over the buses is not transmitted and received between the respective ECUs since it is seen from FIG. 1 of Isozaki that communication needs to extend over buses in order for the data to be transmitted and received between the ECUs].  

Regarding claim 3, Isozaki further teaches, the in-vehicle relay device is configured to transmit, at a timing specified by the external device [diagnostic communication unit 11 transmits data (see FIG. 1 and paragraph 47, lines 9-13), when the external device transmits an output request (see paragraph 112)], a most-recently-acquired first data and a most-recently-acquired second data to the external device for each type of the first data and the second data [old data is deleted and new data is stored (i.e., most-recently-acquired first and second data) (see paragraph 163) for a type of data (see paragraph 162, lines 1-4)].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) and further in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”).

Regarding claim 6, although Isozaki teaches, “the wireless signal” and “the in-vehicle relay device requests and acquires the first data of the data stored in the first in-vehicle device” as set forth above, Isozaki does not explicitly teach (see, emphasis), a signal includes identification information on a type of a message transmitted from an in-vehicle device, ...  data corresponding to identification information.  
	However, Kameda teaches, the signal [see FIG. 3A, paragraphs 56-58, management rule 30 transmitted from external device 20] includes identification information on a type of a message transmitted from the in-vehicle device [see paragraphs 58 and 106, an ID information for identifying a type of data transmitted from one of ECUs 61-63 (i.e., in-vehicle device)], data corresponds the communication message ID [see FIG. 3A, paragraphs 46 and 56-58, data being acquired corresponds to the ID for identifying a type of data]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki to include the feature, a signal includes identification information on a type of a message transmitted from an in-vehicle device, ...  data corresponding to identification information, as taught by Kameda to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to be dynamically adapted to a situation where information, such as data type to be acquired, required by an external device changes and thus, improve overall system performance [see Kameda, paragraph 6]. 

Regarding claim 7, Isozaki teaches, an information processing device [see FIG. 1, diagnostic communication unit 11] connected to an internal network [see FIG. 1, first to fourth buses B1-B4], to which a plurality of devices [see FIG. 1, ECUs 12-23] and a relay device [see FIGS. 1 and 9, in-vehicle gateway device 100] are connected, the relay device being configured to relay communication between the plurality of devices [see FIGS. 1, 9 and paragraph 47, lines 9-13, routing processor 120 of the gateway device 100 relays communications extending over the buses (each of which are associated with a corresponding one of the ECUs)], the information processing device [see FIG. 1, diagnostic communication unit 11] comprising a [paragraph 192, note that the communication unit 11 comprises a memory and a processor].
Claim 7 is merely different from claim 1 in that it recites claimed features from the perspective of an information processing device connected to the relay device of claim 1, but recites similar features to claim 1 without adding further patentable feature. Therefore, claim 7 is rejected at least based on a similar rational applied to claim 1.
  
Regarding claim 8, claim 8 recites similar features to claim 1 without adding further patentable feature. Therefore, claim 8 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 9, claim 9 recites similar features to claim 7 without adding further patentable feature. Therefore, claim 9 is rejected at least based on similar rationales applied to claim 7.  

Regarding claim 10, Isozaki teaches, a non-transitory storage medium storing a program executable by a relay device [see paragraph 192, volatile/non-volatile memory storing a program, and in-vehicle gateway device 100 of the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device) performs process based on the program]. Claim 10 recites similar features to claim 1 without adding further patentable feature. Therefore, claim 10 is rejected at least based on a similar rational applied to claim 1.      

Regarding claim 11, Isozaki teaches, an information processing system [see FIG. 1, a combined system of in-vehicle system 10 and an external device (not shown in figures, see paragraph 166, a PC, a smartphone, a server system)], comprising: 
a plurality of devices connected to a network [see FIG. 1, ECUs 12-23 connected to first to fourth buses B1-B4],
[see FIGS. 1,9 and paragraph 47, lines 9-13, routing processor 120 of in-vehicle gateway device 100 relays communications extending over the buses (each of which are associated with a corresponding one of the ECUs)], and 
a data communication module configured to wirelessly communicate with an external device [see FIGS. 1 and 9, diagnostic communication unit 11 communicating with an external device; a “wireless” manner (see further paragraph 112)].
Claim 11 recites similar features to claim 1 without adding further patentable feature. Therefore, claim 11 is rejected at least based on a similar rational applied to claim 1.  
 
Regarding claim 12, Isozaki teaches, all the limitations of the in-vehicle relay device according to claim 1 as set forth above, and further teaches a vehicle comprising the in-vehicle relay device according to claim 1 [see paragraph 36, in-vehicle system 10 is equipped in a vehicle]. 

Regarding claim 13, Isozaki in view of Kameda teaches, all the limitations of the information processing system according to claim 11 as set forth above, and Isozaki further teaches a vehicle comprising the information processing system [see paragraph 36, in-vehicle system 10 is equipped in a vehicle].

Regarding claim 14, Isozaki teaches, an external device disposed outside a vehicle including a plurality of in-vehicle devices [see paragraph 166, a PC, a smartphone, a server system, etc. disposed outside a vehicle including a plurality of ECUs], and the external device comprising a storage part and a processor [paragraph 192, note that network device includes a memory and a processor]. 


Regarding claim 15, Isozaki teaches, wherein the first data is internal data stored in the first in-vehicle device [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device); further note that either of the ECU or the storage unit 130 reading on the claimed first in-vehicle device is an internal device and data stored in the internal device can be internal data].

Regarding claims 17-20 and 22, claims 17-20 and 22 each are rejected based at least the same ground applied to claim 15.  

Regarding claim 21, Isozaki teaches, wherein the first data is internal data stored in the first in-vehicle device [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device); further note that either of the ECU or the storage unit 130 reading on the claimed first in-vehicle device is an internal device and data stored in the internal device can be internal data].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”) and further in view of US Publication No. 2019/0007815 (hereinafter, “Watanabe”) and further in view of US Publication No. 2013/0318260 (hereinafter, “Watabe”).

Regarding claim 4, although Isozaki teaches, “the first data” and “second data” as set forth above, Isozaki in view of Kameda does not explicitly teach (see, emphasis), a signal includes an indication of a cycle of data transmission; data is acquired from the first in-vehicle device at a cycle of a length equal to or shorter than a half of the cycle of data transmission; and transmit the data to the external device at the cycle of data transmission.
	However, Watanabe teaches, the signal includes an indication of a cycle of data transmission [see FIG. 8 and paragraphs 49 and 50, a request (transmitted by smart device 20) includes a change of communication interval (i.e., cycle of data transmission)], and transmits the data at the cycle of data transmission to another device [see paragraph 50, data transmission/reception is performed at the changed communication interval].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki in view of Kameda to include the feature, the cycle of data transmission, as taught by Watanabe to arrive at the [see Watanabe, paragraph 4]. 
Further, Isozaki in view of Kameda and Watanabe does not explicitly teach (see, emphasis), the data is acquired from a device at a cycle of a length equal to or shorter than a half of the cycle of data transmission. 
However, Watabe teaches, the data is acquired from the device at the cycle of a length shorter than a half of the cycle of data transmission [see FIG. 7 and paragraph 57, data is collected from data transfer unit 125 at a cycle of a length shorter than a half of the cycle of data transfer; note that data is acquired at a cycle that is one fourth the cycle of data transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki in view of Kameda and Watanabe to be acquired from the device at the cycle of a length shorter than a half of the cycle of data transmission as taught by Watabe to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to reduce overhead required for data transmission and thus, improve overall system performance and flexibility by dynamically adapting to various network load conditions [see Watabe, paragraphs 58 and 59]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”) and further in view of US Publication No. 2017/0109277 (hereinafter, "Kim").

Regarding claim 5, although Isozaki teaches, “the first data” as set forth above, Isozaki in view of Kameda does not explicitly teach (see, emphasis), a signal includes information on a memory address of a device and data is stored in the memory address of the device.
However, Kim teaches, the signal includes information on the memory address of the device [see paragraph 101 and claim 7, a data request signal includes information on an address (i.e., “10”) of second memory controller 311] and the data is stored in the memory address of the device [paragraph 103, requested data is stored in the second memory controller 311].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki in view of Kameda to include feature, information on the memory address of the device, as taught by Kim to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow one device to access memory more efficiently and thus, improve overall system processing speed and performance [see Kim, paragraph 109]. 

Claims 16 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) and further in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”) and further US Publication No. 2014/0380416 (hereinafter, "Adachi").

Regarding claim 16, although Isozaki techeas, “the second data transmitted and received between the plurality of in-vehicle devices”, as set forth above, Isozaki in view of Kameda does not explicitly teach (see, emphasis), notification data between the plurality of in-vehicle devices. 
	However, Adachi teaches, notification data between a plurality of in-vehicle devices [paragraph 45, a driving signal between processing unit 20 and alarm 3; note that the driving signal is to notify (i.e., notification data) the alarm 3 that unauthorized device 99 be connected to the system].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second data transmitted and received between the plurality of in-vehicle devices taught by Isozaki in view of Kameda to be notification data as taught by Adachi to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Isozaki in view of Kameda with enhanced capability of allowing user of the system to drive the alarm to output a warning sound and notify an user of the system [see Adachi, paragraph 45].

Regarding claims 23-28, claims 23-28 each are rejected based at least the same ground applied to claim 16.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Sugizaki et al (US Publication No. 20130042011) [¶0138]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469